Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board ruling her ineligible for benefits effective July 3, 1961 on the ground that she was not available for employment (Labor Law, § 591, subd. 2). The question of whether a claimant has made sufficient efforts to meet the statutory test of *996availability for employment is factual and thus within the sole province of the board if its determination is supported by substantial evidence (e.g., Matter of Maloney [Catherwood], 29 A D 2d 592). We cannot say that the board on the instant record, and particularly in view of her vague and evasive testimony about her search for employment, could not find that claimant’s efforts in Chicago from July 3 to July 10 or on her return to New York “ were not sufficiently substantial to show that she was ready, willing, and able to work”. Accordingly, the board’s decision must be affirmed. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum decision by Reynolds, J.